Citation Nr: 0105795	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left (minor) 
shoulder dislocation with post-traumatic arthritis, currently 
rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for the post-
operative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
July 1946, and from December 1946 to December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  

The issue of entitlement to an increased evaluation for a 
left shoulder disability is discussed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The appellant's residuals of right inguinal hernia repair 
are primarily manifested by a nontender, non-painful scar.  
He does not have a recurrent hernia nor does he manifest any 
ilioinguinal nerve neuropathy.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's right inguinal 
hernia claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 
(2000).

2.  The criteria for an increased rating for the post-
operative residuals of right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7338, 7803, 7804, 7805, and 8530 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In September 1998 the veteran filed an informal claim for 
increased evaluation for his service-connected disabilities.  
He stated that he had treatment for them at the VA medical 
center in North Little Rock, Arkansas.  His VA treatment 
records dated from May 1997 to September 1999 have been 
associated with the claims file.  They are silent for 
complaints of or treatment for a right inguinal hernia or for 
any residuals of the 1947 right inguinal hernia repair.

In February 1999, the veteran was accorded a VA examination.  
He reported that he had had no problems since his right 
inguinal hernia repair in 1947.  On examination, there was a 
well-healed, nontender, 10 centimeter, oblique, right 
inguinal scar.  There was no hernia.  The examiner diagnosed, 
in pertinent part, postoperative right inguinal 
herniorrhaphy, asymptomatic.


II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  VA has provided an 
examination to the veteran and has obtained his VA treatment 
records.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  VA has satisfied its duty to assist the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

The veteran's inguinal hernia disability is rated pursuant to 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7338 
(2000), which provides that a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia; for one 
which is without true hernia protrusion; and, for any 
preoperative inguinal hernia which is remediable.  A 10 
percent evaluation is appropriate for a recurrent post-
operative hernia which is readily reducible and well 
supported by a truss or a belt.  A 30 percent evaluation will 
be assigned where there is a small recurrent postoperative 
hernia, or an unoperated irremediable hernia, which is not 
well supported by a truss or is not readily reducible.  Where 
there is a large postoperative recurrent hernia that is 
considered inoperable, which is not well supported under 
ordinary conditions, and that is not readily reducible, a 60 
percent evaluation will be deemed warranted.

The veteran has had no recurrence of the hernia that was 
repaired in 1947.  He has no hernia, and, thus, no 
protrusion.  As he has no hernia, there is no need for a 
truss or belt.  Clearly, under the criteria of Diagnostic 
Code 7338, he does not meet even the criteria for a 
noncompensable evaluation.

Consideration will also be given to other potentially 
applicable diagnostic codes.  The veteran does have a scar 
from his herniorrhaphy.  Under 38 C.F.R. Part 4, Diagnostic 
Code 7803, a 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration.  The 
veteran's scar is well-healed, and there is no evidence of 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  The veteran denied 
problems as a result of his hernia repair, and there is no 
indication in treatment records or on examination that the 
veteran's hernia repair scar is tender or painful.  
Diagnostic Code 7805 provides for rating other scars based on 
limitation of function of the body part affected by the scar.  
There is no evidence at all that the veteran's hernia scar 
affects the function of his body in any way.  

The residuals of the appellant's hernia repair can also be 
evaluated under the criteria set forth under Diagnostic Code 
8530, applicable to the ilioinguinal nerve.  Under this code, 
a zero percent disability rating is assigned for mild or 
moderate paralysis of the ilioinguinal nerve and a 10 percent 
disability rating for severe to complete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diseases of the Peripheral Nerves (2000).  There is 
no evidence of any impairment of the ilioinguinal nerve as a 
residual of the hernia repair.

Neither the medical treatment records nor the VA examination 
show any ratable residuals of the 1947 hernia repair.  There 
is no current hernia, no nerve damage, and no limitation or 
symptomatology associated with the scar.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
objective clinical evidence does not indicate that the 
veteran has an inguinal hernia or any symptomatic residuals.  
Therefore, the preponderance of the evidence is against the 
claim.  


ORDER

Entitlement to a compensable evaluation for the residuals of 
a right inguinal hernia repair is denied.


REMAND

Additional development of the evidentiary record is required 
prior to adjudication of the veteran's claim for an increased 
evaluation for a left shoulder disability.  Another VA 
examination is needed to determine the current degree of 
functional and physical impairment of his left shoulder 
condition.  Whether there is any deformity of the joint 
should also be determined.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Obtain from the veteran a list of 
treatment providers for his left shoulder 
disability since September 1999.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file. 

With respect to any VA medical records, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (2000).

3.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA orthopedic examination of the left 
shoulder.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should note the range of 
motion for the left shoulder and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
shoulder is used repeatedly.  The 
examiner should further comment on 
whether there is any deformity of the 
shoulder joint, and if there is 
deformity, the cause thereof.  The 
factors upon which the opinions are based 
must be set forth.  

It is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the veteran's claim on 
appeal, with application of all appropriate laws, regulations 
and diagnostic codes, and consideration of any additional 
information obtained as a result of this remand, including 
the VA examination.  If any benefit sought remains denied, 
the veteran and his representative should be furnished an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  Thereafter, the claim is to be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


